Citation Nr: 1529558	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-47 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability.

2.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD) with bipolar disorder.

3.  Entitlement to a rating in excess of 30 percent for service-connected osteoarthritis of the right shoulder.

4.  Entitlement to a compensable rating for service-connected pes planus.

5.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a lumbar strain with osteoarthritis.

6.  Entitlement to a compensable rating for service-connected erectile dysfunction associated with residuals of a lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to September 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009, July 2010, March 2014, and April 2015 rating decisions of the Winston-Salem, North Carolina, St. Petersburg, Florida, and Nashville, Tennessee Department of Veteran Affairs (VA) Regional Offices (RO) that, in pertinent part, granted a 20 percent rating for residuals of a lumbar strain with osteoarthritis, effective July 28, 2009; granted service connection for erectile dysfunction with a noncompensable rating from September 9, 2009; continued a 30 percent rating for osteoarthritis of the right shoulder, effective October 1, 2006; and continued a noncompensable rating for pes planus, effective November 22, 2010.  

The record shows that the Veteran has filed a number of claims for benefits, and a brief overview of some procedural history is needed.  As discussed further below, the Board finds that the Veteran has filed timely notices of disagreement (NODs) initiating appeals seeking to reopen a claim of service connection for a bilateral hip disability (from a March 2014 rating decision) and higher ratings for service-connected osteoarthritis of the right shoulder and pes planus (from an April 2015 rating decision).  However, appropriate statements of the case (SOCs) have not been issued addressing those matters.  Thus, the Board must take jurisdiction over those issues for the limited purpose of remanding them for the issuance of SOCs.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board also acknowledges that, after the appeal seeking a higher rating for the Veteran's low back disability was perfected, he was separately service-connected for sciatic radiculopathy of the left lower extremity associated with his residuals of a lumbar strain with osteoarthritis.  A May 2013 rating decision granted a rating of 20 percent for that disability, and denied service connection for two other disabilities.  In a July 2013 notice of disagreement, the Veteran specifically did not contest the 20 percent rating for his sciatic radiculopathy of the left lower extremity.  

Finally, a December 2009 rating decision adjudicated the matter involving obstructive sleep apnea as a claim to reopen a previously denied claim.  This was based on a prior claim of service connection for "sleep disturbances and insomnia," which was eventually granted as PTSD with bipolar disorder.  Thus, there is no rating decision actually denying a claim of service connection for sleep apnea, as the decision in question granted service connection for his sleep-related complaints due to his PTSD with bipolar disorder.  Crucially, obstructive sleep apnea is a physical sleep disorder involving respiratory pathology, while the Veteran's prior claim was related to psychiatric complaints.  In light of the above, the Board finds that the current issue on appeal is for a distinct disability, and will adjudicate the matter as a service connection claim rather than a claim to reopen.

The issue involving erectile dysfunction was most recently adjudicated by an October 2010 statement of the case (SOC), and additional evidence has been received since that has not been considered by the AOJ in the first instance.  However, while the Veteran has not specifically waived such consideration with respect to his erectile dysfunction, the additional evidence is largely irrelevant to that claim.  The only records received which refer to his erectile dysfunction are additional private treatment records from Dr. Ros that note the presence of erectile dysfunction and do not describe its severity in detail.  Critically, as discussed further below, nothing in any newly received records suggests his erectile dysfunction has worsened or otherwise developed pathology warranting re-examination or a higher rating (i.e., penile deformity).  Consequently, the Board finds that the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance, and a remand for the AOJ to consider these records would only unduly delay resolution of the matter.

The issues of whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability, service connection for sleep apnea (as secondary to service-connected PTSD with bipolar disorder), and increased ratings for service-connected osteoarthritis of the right shoulder, pes planus, and residuals of a lumbar strain with osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no point is the Veteran's erectile dysfunction shown to produce penis deformity or require removal of any portion of the penis; he has been awarded and receives special monthly compensation (SMC) for loss of use of a creative organ.


CONCLUSION OF LAW

A higher rating for service-connected erectile dysfunction associated with residuals of a lumbar strain with osteoarthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.115B, Diagnostic Code (Code) 7520-22 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  First, the Board notes that the Veteran was granted service connection in a December 2009 rating decision, and thereafter filed a March 2009 notice of disagreement with the initial noncompensable rating assigned and requesting reconsideration.  A subsequent July 2010 rating decision continued a noncompensable rating, and the Veteran continued to disagree, as evidenced by another August 2010 notice of disagreement.  Consequently, the present appeal is of the initial rating assigned with the grant of service connection.  In such cases, the statutory scheme contemplates that, once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Nonetheless, by April 2010 correspondence, VA notified the Veteran of the information needed to substantiate and complete his claim for a higher rating, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond and supplement the record and has not alleged that notice was less than adequate.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded a VA examination in conjunction with this claim in September 2009 that reflects an examination of the Veteran and consideration of the relevant medical history.  Notably, he has not alleged that his erectile dysfunction has become worse since that examination, and the mere passage of time alone does not warrant a remand for a contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Furthermore, as noted in the introduction above, the Board finds that there is nothing else of record otherwise suggesting the Veteran's erectile dysfunction has worsened since the September 2009 examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  As will be demonstrated in the factual overview below, the evidence does not suggest variable levels of disability during the period on appeal, and therefore "staged" ratings are not warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection) specifically.  Instead, such impairment is compensated by SMC at the statutory rate for loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  However, as the Veteran has already been awarded SMC for loss of use of a creative organ, entitlement to such benefit is not for consideration here.

Notwithstanding the above, the rating schedule does provide that a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Code 7522.  In addition, removal of the glans penis warrants a 20 percent rating.  Id. at Code 7521.  Finally, removal of half or more of the penis warrants a 30 percent rating.  Id. at Code 7520.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's STRs include several service examination reports showing a normal genitourinary system throughout.  There is nothing suggesting he developed any physical abnormalities of the penis during that time.  In May 2007, the Veteran reported a history of erectile dysfunction for three years.  The record does not indicate any physical deformity of the penis or genitals, and the Veteran was prescribed Levitra.  In February 2008, VA records show the Veteran complained of erectile dysfunction that was not improving with medication.  The record does not indicate any deformity or other physical abnormality of the genitals, and his prescription strength was increased.  In June 2008, VA records show the Veteran reported symptoms of erectile dysfunction since 2001 that became more noticeable in 2003 after he returned from a Persian War deployment.  Since then, he indicated that treatment had only produced marginal improvement.  Although he was able to achieve an erection, he could not sustain it long enough to reach climax.  His libido was intact, and he denied previous testicular problems like pain, infection, surgery, or trauma.  There was no history of headaches, visual problems, or loss of body hair, muscle mass, or strength.  His phallus and testicles were normal, and the Veteran was prescribed testosterone treatment.  In September and November of 2008, VA records show the Veteran's labs for erectile dysfunction were unremarkable.  His primary complaint was frustration with his inability to maintain a normal erection without medication.  No physical abnormalities of the genitals were noted.  

On May 2009 VA examination, the Veteran reported erectile dysfunction, specifically an inability to achieve and maintain an erection.  A genital examination was within normal limits.  The examiner noted no objective findings related to his erectile dysfunction.  

In his March 2010 notice of disagreement, the Veteran said he would have to wear testosterone patches for the rest of his life.  October 2008 records from Dr. Ros show the Veteran denied decreased libido, depressed mood, discomfort on urination, and frequency of urination.  Treatment notes do not indicate any associated physical abnormalities.  December 2008 private records from Dr. Ros indicate the Veteran reported erectile dysfunction that was improving with medication.  Treatment notes do not indicate any associated physical abnormalities.  February 2010 private records show the Veteran reported his erectile dysfunction was fairly stable with medication.  A physical examination revealed no physical abnormalities of the genitals, though Dr. Ros did diagnose testicular hypogonadism.  In April 2010, Dr. Ros continued to note stable erectile dysfunction, though the Veteran's hypogonadism was uncontrolled.  

In his August 2010 notice of disagreement, the Veteran alleged that, because he was awarded SMC for loss of use of a creative organ, he should also be awarded a compensable schedular rating for erectile dysfunction.  In his November 2010 substantive appeal, the Veteran stated that he sought a 20 percent rating for his erectile dysfunction because he was prescribed medication for it, he had low testosterone, and he required patches to treat it.  

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's erectile dysfunction is not warranted.  In so finding, it acknowledges the Veteran's argument that his entitlement to SMC for loss of use of a creative organ should ipso facto warrant a compensable schedular rating for erectile dysfunction.  However, as noted in the explanation of the applicable legal criteria, an award of SMC is distinct from the award of a schedular rating and, more importantly, based solely on loss of use of a creative organ.  In contrast, a compensable schedular rating requires a showing of (1) actual penis deformity with loss of erectile power; (2) removal of the penis glans; or (3) removal of half or more of the penis.  See 38 C.F.R. § 4.115b, Codes 7520-22.  Here, there is no evidence or allegation suggesting that the Veteran has a penile deformity or that his erectile dysfunction required removal of any part of the penis.  Therefore, a higher rating under those schedular criteria is not warranted.

In so finding, the Board acknowledges that private records indicate that the Veteran has hypogonadism, which is defined as "a condition resulting from abnormally decreased gonadal function, with retardation of growth, sexual development, and secondary sex characters."  See Dorland's Illustrated Medical Dictionary 915 (31st ed. 2007).  "Gonad" refers to a gamete-producing gland (i.e., an ovary, testis, or ovotestis).  Id. at 808.  Thus, that diagnosis exclusively describes impairment of the Veteran's testes, and does not affect the penis.  It is therefore a separate and distinct diagnosis from erectile dysfunction, and there is no basis for awarding a higher rating for the latter disability based on pathology associated with the former.  Even assuming arguendo that such disability were related to service-connected erectile dysfunction, there remains nothing of record suggesting the Veteran has a physical deformity of the Veteran's penis or removal of any part thereof.  Thus, there remains no basis upon which a compensable schedular rating may be awarded.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's erectile dysfunction manifests in loss of erectile power.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Even assuming arguendo that the schedular criteria were inadequate, he has not alleged his erectile dysfunction causes any interference with his employment or work, or any other symptoms which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction has been productive of any pathology (i.e., physical deformity or removal of any part of the penis) warranting a higher rating under Codes 7520 through 7522.  Accordingly, the benefit of the doubt rule does not apply, and the appeal in that matter must be denied. 


ORDER

The appeal seeking a compensable rating for erectile dysfunction is denied.


REMAND

The Board finds that the appeal must be remanded for further development before VA's duty to assist the Veteran in developing his claims is satisfied.

      Manlincon Issues

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Here, a March 2014 rating decision declined to reopen a claim of service connection for a bilateral hip disability and an April 2015 rating decision denied the Veteran's claims seeking higher ratings for his service-connected osteoarthritis of the right shoulder and pes planus disabilities.  In May 2014 and June 2015, respectively, the Veteran filed timely NODs initiating appeals of those decisions.  

	Sleep apnea

The Board notes that the Veteran's claim of service connection for sleep apnea was denied by the AOJ in July 2010 because his original claim alleged that it aggravates his PTSD.  On that basis, the AOJ did not develop for a secondary theory of entitlement, concluding that there was no basis for service connection of a nonservice connected disability that aggravates a service connected disability.  However, in the Veteran's appellate brief, his representative clearly frames the theory of entitlement as secondary to service-connected PTSD.  

There is clear private medical evidence of a diagnosis, based on a polysomnogram, of obstructive sleep apnea.  Furthermore, the Veteran is service-connected for PTSD with bipolar disorder.  Nonetheless, he has yet to be examined in conjunction with this claim.  As there is sufficient evidence to satisfy the particularly low threshold for when VA must provide an examination under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Board finds that an examination is needed to secure an etiological opinion.

	Residuals of lumbar strain

When rating a service connected spinal disability, the Board must consider whether the Veteran has intervertebral disc syndrome (IVDS), and if so, whether a higher rating is warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran was most recently examined to assess the severity of his residuals of a lumbar strain with osteoarthritis in May 2014.  While that examination is certainly contemporaneous, it presents a number of inconsistencies with other medical evidence of record that requires clarification.  Most crucially, the examiner indicates that the Veteran did not have intervertebral disc syndrome (IVDS) at the time, and therefore appears to have foregone any inquiry into associated symptoms (i.e., incapacitating episodes in the previous year).  However, on May 2013 VA peripheral nerves examination, the Veteran was clearly diagnosed with "IVDS of the lumbar spine with left lower extremity neuropathy."  Similarly, a March 2011 VA neurological examination also indicates a diagnosis of IVDS.  Furthermore, although the May 2014 examiner indicated that there were five to ten degrees of additional limitation in motion in various motions on repetitive testing, he also stated it would be impossible to determine whether subjective factors (e.g., pain, weakness, incoordination, etc.) additionally limited function without resorting to undue speculation, but provided no explanation supporting that conclusion.  Therefore, that opinion is, in essence, a non-opinion, and inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, a new examination is needed to address the incidence of any incapacitating episodes and provide reasoning regarding the Veteran's additional functional limitation due to subjective factors.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of adequately identified private treatment and VA treatment.  

2. Then, arrange for an appropriate examination of the Veteran to determine the likely etiology of his obstructive sleep apnea disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should indicate: 

a. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is caused by his service-connected PTSD with bipolar disorder.  

b. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD with bipolar disorder.  

All opinions must be accompanied by a complete rationale citing to supporting factual evidence and medical literature as appropriate.

3. Then, arrange for an appropriate examination of the Veteran to determine the nature and current severity of his service connected low back disability.  The examiner should presume that the Veteran has IVDS for purposes of the examination.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please indicate whether he has had any incapacitating episodes in the past year, and if so, their frequency and duration.

b. Please identify to what extent the Veteran experiences additional functional limitations due to subjective factors (e.g., pain, weakness, fatigability, incoordination, etc.) during flare-ups or when the joint is used repeatedly.  If it is determined that such an opinion cannot be given without resort to speculation, the examiner must provide a complete rationale explaining why that is so.

All opinions must include a complete rationale citing to supporting factual evidence as appropriate.  

4. Then, issue an SOC addressing each of the following issues: whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability, entitlement to a rating in excess of 30 percent for osteoarthritis of the right shoulder, and entitlement to a compensable rating for pes planus.  To perfect each claim to the Board, the Veteran must still file a timely substantive appeal after issuance of the SOC addressing each claim.  The Veteran should be advised of that time limit, and if an appeal is properly perfected for any issues, they should be returned to the Board.

5. The AOJ should then, after any further development deemed necessary, review the record and readjudicate the remaining issues on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


